Citation Nr: 1628226	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  05-39 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected disabilities of sinusitis with allergic rhinitis, spontaneous pneumothorax, chronic obstructive pulmonary disease (COPD), and bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to October 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board hearing at the RO in July 2009 via videoconference before the undersigned Acting Veterans Law Judge; the transcript is of record.

In June 2010, the Board remanded this matter for further development.

In March 2012, the Board denied entitlement to service connection for obstructive sleep apnea.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2012 Joint Motion for Remand (JMR) and October 2012 Court Order, the Board's decision was vacated and remanded for further action consistent with the JMR. 

This matter was remanded by the Board in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  Here, the Board finds the January 2016 VA opinion inadequate to make an informed decision on the Veteran's claim.  

First, in her opinion regarding direct service connection, the January 2016 VA examiner indicated the Veteran's service treatment records contain no evidence regarding obstructive sleep apnea.  

A December 1962 service treatment record regarding the Veteran's paranasal sinuses indicates his inferior and middle turbinates were "markedly enlarged" at that time.  See 07/03/2013 entry.  The Veteran has provided medical literature that indicates enlarged turbinates can contribute to obstructive sleep apnea.  See 02/01/2011 VBMS entries.  

Hypoxemia was noted in March 1974, shortly after the Veteran's separation from service.  See 10/26/2013 entry.  The Board finds this evidence should be addressed in a VA opinion given the Veteran's lay assertions regarding the onset of obstructive sleep apnea symptoms in service.

Second, the January 2016 VA examiner did not provide any rationale for her opinion that the Veteran's sleep apnea was less likely than not caused by his service-connected disabilities.  A mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl, 21 Vet. App. at 125.

Finally, the January 2016 VA examiner did not discuss whether the Veteran's service-connected upper respiratory disabilities, specifically allergic rhinitis, have aggravated his obstructive sleep apnea, as her opinion appears limited to pulmonary disabilities.  The Veteran has submitted a substantial amount of medical literature that indicates allergic rhinitis can affect sleep quality.  See 06/28/2007, 01/18/2011, 02/01/2011, 03/02/2011 VBMS entries.  Given this specific contention, the Board finds this evidence must be addressed with respect to secondary service connection.

It is also noted that the prior Remand instructed that the medical opinion should be proffered by a VA physician with sleep apnea expertise.  The January 2016 VA opinion was proffered by a Physician's Assistant.  Thus, an opinion should be sought from a VA physician as previously instructed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA physician with sleep apnea expertise review the VBMS and Virtual VA folders to proffer an opinion regarding the etiology of the Veteran's sleep apnea.   

After reviewing the records, the examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that obstructive sleep apnea manifested during active service or is otherwise due to active service?

The examiner should consider the Veteran's lay assertions that his sleep apnea symptoms began during active service.  For example, in an October 2004 letter, the Veteran explained that while on active duty his wife would often wake him during the night when he stopped breathing for short periods of time; at the July 2009 Board hearing the Veteran testified that his sleep apnea began in the mid 1960's in Germany; and, at the July 2010 VA examination the Veteran reported that symptoms for his sleep apnea began during service.

The examiner should also consider the in-service notations regarding enlarged turbinates and findings of hypoxemia shortly after separation from service while giving consideration to the treatise material submitted by the Veteran.

b) Is obstructive sleep apnea at least as likely as not (50 percent probability or greater) proximately due to the Veteran's service-connected disabilities, to include recurrent spontaneous pneumothorax, bilateral with chronic obstructive pulmonary disease and chronic bronchitis; sinusitis with headaches; allergic rhinitis with epistaxis; status post right thoracotomy with residual scar; and status post left thoracotomy with residual scar?

The examiner should address medical literature that indicates there may be a link between some of the Veteran's service-connected disabilities and obstructive sleep apnea/sleep quality.  See 06/28/2007, 01/18/2011, 02/01/2011, 03/02/2011 VBMS entries.

c) Is obstructive sleep apnea at least as likely as not (50 percent probability or greater) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to include recurrent spontaneous pneumothorax, bilateral with chronic obstructive pulmonary disease and chronic bronchitis; sinusitis with headaches; allergic rhinitis with epistaxis; status post right thoracotomy with residual scar; and status post left thoracotomy with residual scar?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should address medical literature that indicates there may be a link between some of the Veteran's service-connected disabilities and obstructive sleep apnea/sleep quality.  See 06/28/2007, 01/18/2011, 02/01/2011, 03/02/2011 VBMS entries.

Please provide a rationale for all opinions provided.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

